                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                             CASE NO. 7:20-CR-20-BO

UNITED STATES OF AMERICA                       GOVERNMENT’S RESPONSE
                                               TO DEFENDANT’S MOTION
       v.                                      FOR RECONSIDERATION OF
                                               DETENTION ORDER
HOWARD PIERCE


      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, request that this Court deny the defendant’s

motion for reconsideration of this Court’s previously entered detention order.

                           PROCEDURAL BACKGROUND

      On February 12, 2020, a Federal Grand Jury in the Eastern District of North

Carolina returned an Indictment charging the defendant with two counts of firearm

by felon. (D.E. 1). On March 12, 2020, this Court held a detention hearing to

determine whether the defendant should be released pending trial. (D.E. 26). After

hearing all the evidence, this Court found that the defendant was a danger to the

community and ordered him detained pending trial. (D.E. 27). Specifically, the Court

found that there is no condition or combination of conditions that would reasonably

assure the defendant’s appearance and/or safety of another person or the community,

citing, the nature of the charges; the strength of the government’s case; the

defendant’s criminal history; and the fact that the charges arose while on state bond.




                                          1

            Case 7:20-cr-00020-BO Document 58 Filed 08/19/20 Page 1 of 7
(D.E. 27). The defendant filed a motion to reconsider this Court’s findings and

detention order generally citing COVID-19 concerns. (D.E. 57).

                              FACTS OF THE CASE

                                   COUNT ONE

      On November 21, 2015, the Robeson County Sheriff’s Office (RCSO) responded

to shots fired at Kate Denny Road, Red Springs, N.C. 28377. Law Enforcement

learned that there was a party at the residence, and an argument broke out at some

point during the party. During the argument, one individual was fatally shot. The

party and shooting occurred at the defendant’s residence. During the investigation,

law enforcement learned that there may be firearms in the defendant’s residence. At

the time, the defendant was a convicted felon and prohibited from possessing

firearms. Based on the investigation, officers obtained a search warrant for the

defendant’s residence and executed it on December 9, 2015. Investigators located a

safe that the defendant opened via combination. Inside, officers recovered the

defendant’s prescription medication, a .270 rifle, assorted ammunition, and his North

Carolina license. In a bedroom closet, they recovered a Browning shotgun.


                                   COUNT TWO

      On September 4, 2016, the Robeson County Communications Center received

a 911 call from the defendant, advising that a man was on his property located at 251

Kate Denny Rd, Red Spring, N.C. 28377 and that the man threatened him with a

firearm. A short time later, the Communications Center received another call in

reference to the same address; however, this time, a female caller stated that there

                                         2

         Case 7:20-cr-00020-BO Document 58 Filed 08/19/20 Page 2 of 7
were men shooting. A third call in reference to the incident revealed that an

individual was shot on the property.

      The Robeson County Sheriff’s Office (RCSO) responded to the residence. There,

officers observed a victim with multiple gunshot wounds. Several individuals

provided statements about what occurred during the altercation, and one witness

captured the altercation on video using her cell phone. The cell phone video shows

the defendant and his codefendant approach the victim with firearms. At one point,

the defendant retrieves a shotgun from his codefendant and proceeds to strike him in

the face with the barrel of the shotgun. Both defendants are clearly seen possessing

firearms. The altercation ends with the victim being shot multiple times.

                                 LEGAL ANALYSIS

      The defendant’s detention hearing should not be reopened. He has failed to

show there is new information not known at his detention hearing, and general

concerns surrounding the worldwide pandemic, COVID 19, do not warrant

reconsideration.

      18 U.S.C. § 3142(f) provides, a detention hearing “may be reopened, before or

after a determination by the judicial officer, at any time before trial if the judicial

officer finds that information exists that was not known to the movant at the time of

the hearing and that has a material bearing on the issue whether there are conditions

of release that will reasonably assure the appearance of such person as required and

the safety of any other person and the community.” The reopening of a hearing is

limited to circumstances when there is new evidence that is material to the decision



                                          3

         Case 7:20-cr-00020-BO Document 58 Filed 08/19/20 Page 3 of 7
of whether detention is appropriate. United States v. Cannon, 711 F.Supp. 2d 602,

606 (E.D. Va 2010). Thus, a movant is not entitled to the reopening of a detention

hearing based on information that was known to the movant at the time of the initial

hearing. Id. at 607-8.

      General COVID-19 concerns without a specific, special circumstance do not

warrant release. The Government recognizes the threat COVID-19 presents to the

community at large, not just to those in custody. This is a worldwide pandemic which

is affecting communities throughout the District, including the one the defendant

seeks to be released into. In the defendant’s motion, he states that he is 63 years old

and has health conditions that place him at increased risk if he were to contract

COVID-19. However, the Court was aware of the defendant’s age and health at the

time of the hearing. In addition, this Court was also aware of the pandemic associated

with COVID-19. There is no new evidence provided by the defendant that warrant

reopening the defendant’s detention hearing. Further, renewed analysis of the factors

specified in 18 U.S.C. 3142(g) clearly show that the defendant continues to present a

serious risk of danger.

      The nature of the charged offenses are serious. The defendant is charged with

two counts of felon in possession of a firearm and is subject to up to 10 years

imprisonment or life imprisonment if he is found to be an Armed Career Criminal.

Looking at the facts and circumstances of these charges, the defendant, on two

separate occasions, finds himself in possession of firearms during murder

investigations where individuals were shot and killed on his property. In one of those



                                          4

         Case 7:20-cr-00020-BO Document 58 Filed 08/19/20 Page 4 of 7
cases, the defendant is seen brandishing and striking the victim with the barrel of a

shotgun.

      The government also has a strong case against the defendant for both counts.

In Count One, pursuant to a valid search, law enforcement recovered a firearm in the

defendant’s safe along with his prescription medication and his driver’s license. In

Count Two, as stated above, the defendant is clearly seen on video possessing a

firearm and using it to strike an individual in the face.

      As to the history of the defendant, he has been convicted of multiple crimes of

violence including armed robbery and common law robbery. See PTSR 4-6. In

addition, he has a litany of arrests related to violent criminal conduct, including

assaults on a female and communicating threats. Id. The defendant also has a history

of noncompliance with court orders, including failures to appear, and multiple

violations of domestic violence protection orders. Id. In addition, he committed Count

Two of the Indictment while on bond. Id.

      The defendant continues to be a danger to the community. He has a propensity

to commit violent criminal conduct, and there are two homicide investigations linked

to the defendant’s property. The defendant has been prohibited from possessing

firearms for many years, and he continues to disrespect and ignore the law by

possessing and using firearms.

      This court should deny the defendant’s motion because he fails to show new

information to the court, and general COVID-19 concerns do not warrant

reconsideration. There is no reason to believe that there are now conditions that



                                           5

           Case 7:20-cr-00020-BO Document 58 Filed 08/19/20 Page 5 of 7
would reasonably assure the safety of any person and the community or assure his

appearance as required.

                                 CONCLUSION

      Defendant presents a significant threat to the safety of the community, and

general COVID-19 concerns do not warrant reconsideration of his detention. The

Defendant’s motion should be DENIED.

      Respectfully submitted, this 19th day of August 2020.



                                            ROBERT. J. HIGDON
                                            United States Attorney

                                            BY: /s/ Chad E. Rhoades
                                            CHAD E. RHOADES
                                            Assistant United States Attorney
                                            Criminal Division
                                            U.S. Attorney’s Office, EDNC
                                            150 Fayetteville Street, Suite 2100
                                            Raleigh, North Carolina 27601
                                            Chad.Rhoades@usdoj.gov
                                            Telephone: 919-856-4286
                                            NC Bar No. 48041




                                        6

        Case 7:20-cr-00020-BO Document 58 Filed 08/19/20 Page 6 of 7
                             CERTIFICATE OF SERVICE


      This is to certify that I have this the 19th day of August 2020, served a copy of

the foregoing Notice upon the counsel for the Defendant in this action by

electronically filing the foregoing with the Clerk of Court, using CM/ECF system

which will send notification of such filing to:

Brett Wentz
Email: brett@brettwentzlaw.com
Attorney for the Defendant


                                                  ROBERT. J. HIGDON
                                                  United States Attorney

                                                  BY: /s/ Chad E. Rhoades
                                                  CHAD E. RHOADES
                                                  Assistant United States Attorney
                                                  Criminal Division
                                                  U.S. Attorney’s Office, EDNC
                                                  150 Fayetteville Street, Suite 2100
                                                  Raleigh, North Carolina 27601
                                                  Chad.Rhoades@usdoj.gov
                                                  Telephone: 919-856-4286
                                                  NC Bar No. 48041




                                            7

         Case 7:20-cr-00020-BO Document 58 Filed 08/19/20 Page 7 of 7
